DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 08/19/2022 was entered.
Claims 1-2, amended claims 17-20 and new claims 21-34 are pending in the present application.
Applicant’s election of Group II, drawn to a method of treating, preventing, and/or curing a disease or disorder characterized by CRB1 mutations in a subject in need thereof, in the reply filed on 08/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant also elected the following species: (i) transgenes are provided on two or more vectors; (ii) adeno-associated virus (AAV); (iii) cell-type specific control or regulatory element for expression in Muller glial cells and for expression in photoreceptor cells; (iv) GFAP promoter for expression in Muller glial cells; (v) GRP1 promoter for expression in photoreceptor cells (must choose only one species for expression in photoreceptor cells); (v) a method of treating a disease or disorder characterized by CRB1 mutations in a subject in need thereof; and (vi) autosomal recessive retinitis pigmentosa (RP).
Upon further consideration, the examiner rejoined the species of a method of preventing and a method of curing a disease or disorder characterized by CRB1 mutations in a subject, and examined together with the elected method of treating a disease or disorder characterized by CRB1 mutations in a subject.
Accordingly, claims 1-2 were withdrawn from further considerations because they are directed to a non-elected invention.  Additionally, claims 22-25 and 30 were also withdrawn from further consideration because they are directed to non-elected species.
Therefore, claims 17-21, 26-29 and 31-34 are examined on the merits herein with the elected species.

Claim Objections
Claim 32 is objected to because the acronyms such as RLBP1, GfaABC1D, GFAP and others should be spelled out in full at the first occurrence of the terms.
Claim 34 is also objected to because the acronyms such as IRBP, CAR, RHO, GRK1 and others should be spelled out in full at the first occurrence of the terms.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21, 26-29 and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of treating a disease or disorder characterized by CRB1 mutations in a subject, the method comprises administering subretinally or intravitreally into said subject a therapeutically effective amount of a pharmaceutical composition comprising one or more recombinant viral vectors comprising transgenes encoding more than one isoform of CRB1, wherein the more than one isoform of CRB1 comprises CRB1-A and CRB1-B, and wherein at least one or all of said transgenes is operably linked to a tissue-specific or cell type-specific control or regulatory element;  
does not reasonably provide enablement for a method of preventing and curing any disease or disorder characterized by CRB1 mutations in a subject, or a method treating a disease or disorder characterized by CRB1 mutations in a subject by administering to the subject via other administration routes transgenes encoding more than one isoform of CRB1 without comprising CRB1-A and CRB1-B encoding transgenes, and said transgenes can be provided in any other forms as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
The instant claims encompass a method of treating, preventing and/or curing any disease or disorder characterized by CRB1 mutations (e.g., autosomal recessive retinitis pigmentosa as the elected species) in a subject in need thereof comprising administering to the subject via any route of delivery (e.g., a systemic route such as an intraarterial, intravenous, intraperitoneal or subcutaneous injection and/or a direct delivery to the eye such as a topical application, intraretinal or intravitreal injection) transgenes encoding more than one isoforms of CRB1 (e.g., CRB1-A, CRB1-A2 and CRB1-C), not necessarily including the CRB1-B isoform, in any form as long as at least one or all of the more than one isoform of CRB1 (presumably CRB1 transgene) is operably linked to a tissue-specific or cell type-specific control or regulatory element (e.g., one isoform of CRB1 can be in the form of a DNA or mRNA, and the other isoform of CRB1 in the form of a non-viral or viral vector comprising a polynucleotide sequence encoding the other isoform of CRB1 operably linked to a tissue-specific or cell type-specific control or regulatory element).

2.  	The state and the unpredictability of the prior art 
Before the filing date of the present application (12/10/2020), little was known about the use of transgenes encoding more than one isoform of CRB1, including the CRB1-B isoform, for treating, preventing and/or curing any disease or disorder characterized by CRB1 mutations in a subject as evidenced at least by the teachings of Winjnholds et al (WO 2015/020522; IDS), Boon et al (Frontiers in Neuroscience 14:1-13, 2020), Ray et al (Nature Communications 11:3328; doi.org/10.1038/s41467-020-17009-7, 20 pages, 2020; IDS) and Kay et al (US 2022/0125948).  Particularly, the recently discovered CRB1-B isoform is the major CRB1 isoform in mature human retina, and it was determined that both CRB1-A and CRB1-B isoforms are required for photoreceptor survival (see Ray et al and Kay et al).  Prior to the discovery of the CRB1-B isoform, Wijnholds et al reported that no therapeutic effect was attained on AAV-mediated gene transfer of short-CRB1 or full-length CRB1 constructs in Crb(1/-)Crb2(flox/+)cKO mice (Example 5).  In August 2020, Boon et al still stated “So far, no treatment options exist for patients with mutations in the CRB1 gene” (page 6, left column, second last sentence of the first paragraph).  Additionally, little was also known about a systemic delivery of any polynucleotide in any form that results in gene delivery to ocular structures, let alone in an effective amount to yield a desired prophylactic and/or therapeutic effect and in this instance to prevent, cure or treat any disease or disorder characterized by CRB1 mutations in a subject in need thereof as evidenced at least by the teachings of Bennett et al. (Mol. Therapy 1:501-505, 2000), Boon et al, and Winjnholds et al.  Bennett et al stated explicitly “Systemic delivery of gene therapy agents does not result in gene delivery to ocular structures.  Therefore, with the exception of surface corneal epithelium (to which reagent can be applied topically), surgical delivery is necessary to achieve transfer” (page 501, left column, first sentence of second paragraph), and “As with any gene therapy experiment, success in the eye is dictated by the ability of efficiently transfer genetic material to target cells and to achieve long-term expression at appropriate levels.  Recombinant viruses have been used most successfully for this purpose….The fact that most cells in the postnatal eye are terminally differentiated has other implications with regard to treatment goals and/or outcomes.  In retinal degeneration, for example, there is a slowly progressive loss of photoreceptors.  This leads to permanent, cumulative loss of functional capability.  Therefore, any treatment that works will, at best, stop the progression of the disease.  It will not be able to restore the tissue to its original condition (i.e., “cure” the disease”) (page 501, right column, first paragraph).  

3.  	The amount of direction or guidance provided  
Apart from the prophetic example 4 on the use of a CRB1 dual expression vector containing CRB1-A transgene under a control of a promoter which induces expression in Muller glial cells and CRB1-B transgene under the control of a promoter which induces expression in photoreceptor cells on retinal organoids, mouse and rat models of disease via subretinal injection or intravitreal injection with dual expression vectors show greater improvement in morphology, function, and survival than either single expression vector; the specification fails to provide sufficient guidance for an ordinary skilled artisan on how to treat, prevent, and/or cure any disease or disorder characterized by CRB1 mutations, including the elected autosomal recessive retinitis pigmentosa, in any subject as claimed broadly by the instant claims.  There is no evidence of record indicating or suggesting that any prophylactic effect has been attained and/or an autosomal recessive retinitis pigmentosa disease with CRB1 mutations has been cured in a subject, let alone any disease or disorder characterized by CRB1 mutations.  There is also no evidence of record indicating or suggesting any therapeutic effect has also been achieved via the use of transgenes encoding more than one isoform of CRB1, that does not comprise transgenes encoding CRB1-A and CRB1-B as encompassed by the instant claims, particularly the recently discovered CRB1-B isoform is the major CRB1 isoform in mature human retina, and it was determined that both CRB1-A and CRB1-B isoforms are required for photoreceptor survival (see Ray et al and Kay et al).  The instant specification also fails to provide sufficient guidance for a skill artisan on how to administer to a subject via any route of administration (e.g., subretinal, intravitreal, intravenous, intradermal, intrathecal, intraperitoneal or intratracheal administration) any polynucleotide (e.g., mRNA, DNA, plasmid and viral vector) encoding one or more CRB1 isoforms, such that it can be delivered/targeted to desired retinal cells (e.g., CRB1-A transgene to Muller glial cells and CRB1-B transgene to photoreceptor cells) in a therapeutically amount for treating a disease or disorder characterized by CRB1 mutations in a subject.  For example, how would a topical delivery to an eye with a polynucleotide encoding one or more CRB1 isoforms to reach its targeted photoreceptor cells and/or Muller glial cells?  Bennett et al already noted that with the exception of surface corneal epithelium to which reagent can be applied topically, surgical surgery is necessary to achieve gene transfer.  Moreover, Bennett et al also taught specifically that systemic delivery of gene therapy agents does not result in gene delivery to ocular structures.  The instant specification also fails to provide any guidance for a skill in the art on how to use any non-viral vector encoding one or more CRB1 isoforms that could transfer genetic material efficiently to targeted retinal cells (e.g., photoreceptor cells and/or Muller glial cells) in a subject to achieve CRB1 isoforms expression at a sufficient level for a sufficient period of time to yield desired therapeutic effects, let alone any prophylactic effect and/or to cure a disease or disorder characterized by CRB1 mutations.
Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state of the prior art, coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use the instant invention as claimed broadly.
The physiological art is already recognized as unpredictable (MPEP 2164.03).  As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant gene therapy art for attaining prophylactic and therapeutic effects, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21, 26-29 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 17, it is unclear what is encompassed by the limitation “transgenes encoding more than one isoform of CRB1, wherein at least one or all of the more than one isoform of CRB-1 is operably linked to a tissue-specific or cell type-specific control or regulatory element”.  This is because it is unclear whether Applicant intend to claim one or all of the encoded CRB-1 isoforms which is/are protein(s) is actually operably linked to a tissue-specific or cell type-specific control or regulatory element (e.g., a promoter); or at least one or all of the transgenes encoding more than one isoform of CRB1 is operatively linked to a tissue-specific or cell type-specific control or regulatory element?  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets the limitation to be meant at least one or all of the transgenes encoding more than one isoform of CRB1 is operatively linked to a tissue-specific or cell type-specific control or regulatory element.
Similarly, it is unclear what is encompassed by the limitation “each of the more than one isoform of CRB1 is operably linked to a tissue-specific or cell type-specific control or regulatory element” in claim 21.  This is because it is unclear whether Applicant intend to claim each of the more than one isoform of CRB1 which is a protein is operably linked to a tissue-specific or cell type-specific control or regulatory element (e.g., a promoter), or a transgene encoding each of the more than one isoform of CRB1 is operably linked to a tissue-specific or cell type-specific control or regulatory element.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets the limitation to be meant a transgene encoding each of the more than one isoform of CRB1 is operably linked to a tissue-specific or cell type-specific control or regulatory element. 
Similarly, it is unclear what is encompassed by the limitation “each of the more than one isoform of CRB1 is operably linked to the same or different promoter” in claim 26.  This is because it is unclear whether Applicant intend to claim each of the more than one isoform of CRB1 which is a protein is operably linked to the same or different promoter, or a transgene encoding each of the more than one isoform of CRB1 is operably linked to the same or different promoter.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets the limitation to be meant a transgene encoding each of the more than one isoform of CRB1 is operably linked to the same or different promoter.
Similarly, it is unclear what is encompassed by the limitation “wherein the CRB1-A is operably linked to a promoter” in claim 31.  This is because it is unclear whether Applicant intend to claim the CRB1-A which is a protein is operably linked to a promoter, or a transgene encoding the CRB1-A is operably linked to a promoter.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets the limitation to be meant a transgene encoding the CRB1-A is operably linked to a promoter.
Similarly, it is unclear what is encompassed by the limitation “wherein the CRB1-B is operably linked to a promoter” in claim 33.  This is because it is unclear whether Applicant intend to claim the CRB1-B which is a protein is operably linked to a promoter, or a transgene encoding the CRB1-B is operably linked to a promoter.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets the limitation to be meant a transgene encoding the CRB1-B is operably linked to a promoter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-21, 26-29, 31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kay et al (US 2022/0125948).
The instant claims encompass a method of treating a disease or disorder characterized by CRB1 mutations (e.g., an autosomal recessive retinitis pigmentosa as the elected species) in a subject in need thereof, comprising administering to the subject transgenes (e.g., in the form of two or more adeno-associated virus vectors as elected species) encoding more than one isoform of CRB1 (e.g., CRB1-A and CRB1-B), wherein at least one or all of the transgenes encoding more than one isoform of CRB1 is operably linked to a cell type-specific control or regulatory element (e.g., GFAP promoter for expression in Muller glial cells and GRK1 promoter for expression in photoreceptor cells as elected species). 
Kay et al already taught at least a method of treating an ocular disorder (e.g., autosomal recessive severe early-onset retinal degeneration, retinitis pigmentosa, and others) in a subject having a mutation in one or more alleles of CRB1, said method comprises administering intravitreally or subretinally to the subject a therapeutically effective amount of a pharmaceutical composition comprising a first recombinant vector (e.g., a rAAV) comprising a polynucleotide sequence encoding a Crumbs 1-B (CRB1-B) isoform operatively linked to a heterologous promoter (e.g., a rhodopsin kinase (RK) promoter, an opsin promoter, a CMV promoter) capable of expressing the isoform in a retinal cell (e.g., a photoreceptor cell, a retinal pigmented epithelial cell, a bipolar cell, a Muller cell and others), a second recombinant vector (e.g., a rAAV) comprising a polynucleotide sequence encoding CRB1-A, CRB1-A2, CRB1-C, or combinations thereof, and a pharmaceutically acceptable carrier (see at least Abstract; Summary; particularly paragraphs [0039]-[0042], [0044], [0053]-[0062], [0067]-[0073], [0081], [0086]-[0087], [0116]-[0120], [0157], [0271]-[0279]; and [0286]-[0290]; Figs. 6-8 and claims 1-24).  Kay et al stated “As demonstrated in the examples, CRB1-B is the majority isoform expressed in retinal photoreceptors, while the other isoforms are expressed in other retinal cell types (e.g., CRB1-A is found expressed in Muller cells) (paragraph [0039]); “[i]n one embodiment, the target cell of the isolated polynucleotide or recombinant vector encoding CRB1-B is a photoreceptor cell in the retina.  In another example, the isolated polynucleotide or recombinant vector encodes CRB1-A and the target cell is a Muller cell.  In some embodiments, one or more vectors may be used in combination, wherein one vector encodes the CRB1-B isoform, and the one or more other vectors encodes one of the other Crb isoforms, for example, CRB1-A, CRB1-A2, or CRB1-C” (paragraph [0056]); and “Advantageously, the promoter is a tissue-specific promoter that drives gene expression in retinal cells.  Numerous retinal-specific promoters are known in the art.  For example, the rhodopsin kinase (RK) promoter…..Opsin promoters and derivatives thereof are also commonly used…Thus, in some embodiments, the promoter is a rhodopsin kinase (RK) promoter or an opsin promoter” (paragraphs [0069]-[0070]).
Thus, the teachings of Kay et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 2022/0125948) in view of Aartsen et al (PLoS ONE 5:e12387, 12 pages, 2010) and Boye et al (Human Gene Therapy 23:1101-1115, 2012).
Kay et al already taught at least a method of treating an ocular disorder (e.g., autosomal recessive severe early-onset retinal degeneration, retinitis pigmentosa, and others) in a subject having a mutation in one or more alleles of CRB1, said method comprises administering intravitreally or subretinally to the subject a therapeutically effective amount of a pharmaceutical composition comprising a first recombinant vector (e.g., a rAAV) comprising a polynucleotide sequence encoding a Crumbs 1-B (CRB1-B) isoform operatively linked to a heterologous promoter (e.g., a rhodopsin kinase (RK) promoter, an opsin promoter, a CMV promoter) capable of expressing the isoform in a retinal cell (e.g., a photoreceptor cell, a retinal pigmented epithelial cell, a bipolar cell, a Muller cell and others), a second recombinant vector (e.g., a rAAV) comprising a polynucleotide sequence encoding CRB1-A, CRB1-A2, CRB1-C, or combinations thereof, and a pharmaceutically acceptable carrier (see at least Abstract; Summary; particularly paragraphs [0039]-[0042], [0044], [0053]-[0062], [0067]-[0073], [0081], [0086]-[0087], [0116]-[0120], [0157], [0271]-[0279]; and [0286]-[0290]; Figs. 6-8 and claims 1-24).  Kay et al stated “As demonstrated in the examples, CRB1-B is the majority isoform expressed in retinal photoreceptors, while the other isoforms are expressed in other retinal cell types (e.g., CRB1-A is found expressed in Muller cells) (paragraph [0039]); “[i]n one embodiment, the target cell of the isolated polynucleotide or recombinant vector encoding CRB1-B is a photoreceptor cell in the retina.  In another example, the isolated polynucleotide or recombinant vector encodes CRB1-A and the target cell is a Muller cell.  In some embodiments, one or more vectors may be used in combination, wherein one vector encodes the CRB1-B isoform, and the one or more other vectors encodes one of the other Crb isoforms, for example, CRB1-A, CRB1-A2, or CRB-C” (paragraph [0056]); and “Advantageously, the promoter is a tissue-specific promoter that drives gene expression in retinal cells.  Numerous retinal-specific promoters are known in the art.  For example, the rhodopsin kinase (RK) promoter…..Opsin promoters and derivatives thereof are also commonly used…Thus, in some embodiments, the promoter is a rhodopsin kinase (RK) promoter or an opsin promoter” (paragraphs [0069]-[0070]).
Kay et al did not teach explicitly the use of a GFAP promoter for CRB1-A expression in Muller glial cells and/or a GRK1 promoter for CRB1-B expression in photoreceptor cells.
However, before the effective filing date of the present application (12/10/2020) Aartsen et al already demonstrated successfully the use of a glial fibrillary acidic protein (GFAP) promoter for Muller glial cell-specific transgene expression in a mouse model for retinal gliosis (Crb1-/- mouse model) following intravitreal injection of AAV2/6-GFAP-GFP vectors (see at least the Abstract, and Figs. 7-8).
Additionally, Boye et al also taught that the human rhodopsin kinase (hGRK1) promoter in an AAV5 vector confers rod and cone photoreceptor-specific expression in the primate retina (Abstract).  Boye et al also stated “These results suggest that AAV5-hGRK1 is a safe and effective AAV serotype/promoter combination for targeting therapeutic transgene expression protein to rods and cones in a clinical setting” (last sentence of the Abstract). 
Accordingly, it would have been obvious before the filing date of the present application for an ordinary skilled artisan to modify the teachings of Kay et al by also selecting at least a GFAP promoter for CRB1-A expression in Muller glial cells and/or a hGRK1 promoter for CRB1-B expression in photoreceptor cells, in light of the teachings of Aartsen et al and Boye et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Aartsen et al already demonstrated successfully the use of a glial fibrillary acidic protein (GFAP) promoter for Muller glial cell-specific transgene expression in a mouse model for retinal gliosis (Crb1-/- mouse model), and Boye et al also taught that the human rhodopsin kinase (hGRK1) promoter in an AAV5 vector confers rod and cone photoreceptor-specific expression in the primate retina.  Please also noting that the primary Kay reference taught clearly that the target cell of the recombinant vector encoding CRB1-B is a photoreceptor cell in the retina, and the target cell of the recombinant vector encoding CRB1-A is a Muller cell.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Kay et al, Aartsen et al and Boye et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Kay et al, Aartsen et al and Boye et al as set forth above is indistinguishable and encompassed by the presently claimed method.   
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633